MEMORANDUM **
Joel Alvarado-Hernandez appeals his 36-month and one week sentence following a guilty plea conviction for illegal reentry of a deported alien, in violation of 8 U.S.C. § 1326. We dismiss for lack of jurisdiction.
Alvarado-Hernandez contends that the district court erroneously concluded it lacked the discretion to depart downward on the grounds of cultural assimilation under United States v. Lipman, 133 F.3d 726, 730-31 (9th Cir.1998). The record in this case, however, shows that Alvarado-Hernandez’s cultural assimilation argument was presented to and considered by the district court; the district judge simply declined to exercise her discretion to depart downward based on the facts of the case. See United States v. Dubose, 146 F.3d 1141, 1143 n. 1 (9th Cir.1998) (citation omitted) (stating that the district court’s decision not to depart downward was discretionary where the court “considered the proffered reasons for departure but found them lacking”).
Accordingly, we are without jurisdiction to review the discretionary denial of Alvarado-Hernandez’s request for a downward departure. See United States v. Webster, 108 F.3d 1156, 1158 (9th Cir.1997).
DISMISSED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.